Per Curiam.
Following a trial without a jury, the court below found that, in the spring of 1920, the respondent leased from the appellants a small tract of land situated in Kennewick for the purpose of growing nursery stock for the market; that, in the fall of that year, much of the stock was injured by sheep be*186longing to the appellants, and gave judgment .for damages in the amount of $300.
The error in law assigned is that the court, following the introduction of plaintiff’s testimony, allowed the complaint to be amended so as to allege that the damage was done “during the summer or fall of 1920,” instead of “during the month of December, 3920,” as the original complaint read. Since there is no showing that the defendants were in any way misled by the amendment, manifestly the ruling was without error.
The further objection is that the findings of the court are not supported by the evidence. But as the record fails to show any exceptions to the findings, the objections cannot be considered.
The judgment is affirmed.